Name: Commission Regulation (EEC) No 2183/89 of 19 July 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 208/30 Official Journal of the European Communities 20 . 7. 89 COMMISSION REGULATION (EEC) No 2183/89 of 19 July 1989 fixing the amount of the subsidy on oil seeds quantities for the 1989/90 year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calculated on the basis of an abatement of ECU 3,44 per 100 kilograms for colza and rape seed, and of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2099/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed 0, as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No. 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1933/89 f), as last amended by Regulation (EEC) No 2075/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1933/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u ) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. . However, the amount of the subsidy in the case of fixing for the 1989/90 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 20 July 1989 to take into account the consequences of , the application of the system of maximum guaranteed quanti ­ ties . Article 2 This Regulation shall enter into force on 20 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (')-OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 128, 11 . 5. 1989, p. 15. 0 OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 201 , 14. 5. 1989, p. 8 . 0 OJ No L 167, 25. 7. 1972, p. 9. ( «) OJ No L 197, 26. 7. 1988, p. 10 . 0 OJ No L 187, 1 . 7. 1989, p . 48 . (8) OJ No L 196, 12. 7. 1989, p. 32. (') OJ No L 266, 28 . 9 . 1983, p . 1 . H OJ No L 53, 1 . 3 . 1986, p . 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 20 . 7. 89 Official Journal of the European Communities No L 208/31 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period I 7 (') 8 (1) 9 (') 10 (') ll (') 12 (') 1 . Gross aids (ECU) : \ I \  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 20,798 20,886 21,000 20,896 21,035 21,314 2. Final aids : \ (a) Seed harvested and processed in : \ I  Federal Republic of Germany (DM) - 49,41 49,62 49,89 49,64 49,97 50,78  Netherlands (Fl) 54,86 55,09 55,39 55,12 55,49 56,34  BLEU (Bfrs/Lfrs) 1 004,27 1 008,52 1 014,02 1 009,00 1 015,71 1 029,19  France (FF) 157,73 158,42 159,32 158,50 159,56 161,71  Denmark (Dkr) 185,73 186,51 187,53 186,60 187,84 190,34  Ireland ( £ Irl) 17,556 17,632 17,732 17,641 17,758 17,998  United Kingdom ( £) 13,654 13,721 13,781 13,663 13,754 13,839  Italy (Lit) 34 707 34 855 35 045 34 808 35 039 35 322  Greece (Dr) 3 401,82 3 400,74 3 386,40 3 328,58 3 350,69 3 276,80 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 264,36 3 276,82 3 281,61 3 255,14 3 276,93 3 285,44 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 624,14 4 639,16 4 643,40 4 603,15 4 575,82 4 564,39 (') Subject in the case of fixing for the 1989/90 marketing year to the consequences of the application of the system of maximum guaranteed quantities. No L 208/32 Official Journal of the European Communities 20. 7. 89 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 7 (') 8 (') 9 (') 10 (') 11 ( 1 ) ) 12 (') 1 . Gross aids (ECU):  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 23,298 23,386 23,500 23,396 23,535 23,814 2. Final aids : \ (a) Seed harvested and processed in :  Federal Republic of Germany \ || (DM) 55,32 55,52 55,79 55,55 55,88 56,68  Netherlands (Fl) 61,46 61,69 61,99 * 61,72 62,08 62,94  BLEU (Bfrs/Lfrs) 1 124,99 1 129,24 1 134,74 1 129,72 1 136,43 1 149,90  France (FF) 176,98 177,67 178,56 177,75 178,80 180,95  Denmark (Dkr) 208,05 208,84 209,86 208,93 210,17 212,66  Ireland ( £ Irl) 19,697 19,774 19,874 19,783 19,900 20,140  United Kingdom ( £) 15,408 15,475 15,534 15,416 15,507 15,593  Italy (Lit) 38 890 39 038 39 228 38 990 39 222 39 505  Greece (Dr) 3 850,28 3 849,21 3 834,87 3 777,04 3 799,15 3 725,27 (b) Seed harvested in Spain and IlII \\I processed : li  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 646,60 3 659,06 3 663,85 3 637,38 3 659,17 3 667,68 (c) Seed harvested in Portugal and processed :  in Portugal ^Esc) 480,01 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 5 104,14 5 119,16 5 123,41 5 083,16 5 055,82 5 044,40 (') Subject in the case of fixing for the 1989/90 marketing year to the consequences of the application of the system of maximum guaranteed quantities. No L 208/3320. 7. 89 Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 7 1st period 8 (') 2nd period 9 (') 3rd period 10 (1 ) 4th period 11 (1) 1 . Gross aids (ECU):  Spain Portugal   Other Member States 5,170 0,000 20,756 6,890 0,000 19,439 6,890 0,000 19,570 6,890 0,000 20,812 6,890 0,000 19,677 2. Final aids : \ (a) Seed harvested and processed in (2) : \ \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 49,51 55,17 1 002,24 150,73 181,31 16,763 11,838 32 844 2119,98 4632 51,28 938,65 14636 173,59 16,290 12,343 32 400 3 005,66 46,63 51,62 944,97 147,39 174,76 16,405 12,404 32 618 2 980,05 49,54 54,90 1 004,95 157,14 185,85 17,490 13,303 34 621 3 186,39 46.89 51.90 950,14 148,19 175,72 16,493 12,415 32 708 2 943,68 (b) Seed harvested in Spain and processed :  in Spain (Pta) ^  in another Member State (Pta) 797,28 3 323,15 1 053,45 3 298,19 1 053,45 3 300,93 1 053,45 3 468,97 1 053,45 3 302,88 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 084,21 5 929,59 0,00 6 062,06 5 908,00 0,00 6 063,67 5 909,57 0,00 ' 6 287,23 6 127,45 0,00 5 991,38 5 839,12 3. Compensatory aids :  in Spain (Pta) 3 273,02 3 248,49 3 251,23 3 421,18 3 255,09 4. Special aid :  in Portugal (Esc) 5 929,59 5908,00 5 909,57 6 127,45 5 839,12 (') Subject in the case of fixing for the 1989/90 marketing year to the consequences of the application of the system of maximum guaranteed quantities. 0 For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1 ,0260760. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) 1 Current7 1st period8 2nd period9 3rd period10 4th period11 = , 5th period12 DM 2,071120 2,067800 2,064610 2,061590 2,061590 2,052400 Fl 2,335620 2,332250 2,329040 2325920 2325920 2,317130 Bfrs/Lfrs 43,355400 43,336500 43,318700 43310200 43,310200 43,243200 FF 7,028610 7,025960 7,022350 7,018400 7,018400 7,010660 Dkr 8,035080 8,040930 8,044460 8,048460 8,048460 8,063670 £Irl 0,774311 0,774217 0,774752 0,775118 0,775118 0,777961 £ 0,675813 0,678389 0,680941 0,683352 0,683352 0,690426 Lit 1 501,93 1 505,75 1 509,52 1 51 3^21 1 513,21 1 523,99 Dr 179,12000 181,24000 183,69900 186,08800 186,08800 194,21900 Esc 173,43000 174,42200 175,51900 176,73300 176,73300 180,21900 Pta 129,96400 130,63600 13130000 131,92200 131,92200 133,80100